HELD, that the record of a judgment by confession, rendered by a justice of the peace in 1833, should show that an oath relative to the fairness of the proceedings, as prescribed by the statute of 1831, was taken by the defendant, or the judgment is of no validity. Rev. Code, 1831, p. 298. M’Fadin v. Gill, Nov. term, 1824 (1).

 But the omission of the oath does not now affect the validity of the judgment at the instance of the defendant, his heirs, &c. Stat. 1835, p. 51.—Rev. Stat. 1838, p. 365. And by the last-oited statute, the oath is not required unless the judgment exceed 20 dollars.